I concur in the judgment. The only objection to the validity of the ordinance which the petitioner is in a position to urge relates to the power of the municipality to reserve to itself the exclusive right, through its own selected agents, to collect and remove those refuse matters which are, or by delay in removal may become, a public nuisance. That the city has this right I think is clear, and so far as the ordinance secures it no doubt it is valid. The petitioner has therefore violated its valid provisions, and subjected himself to the penalty imposed. As to the alleged discrimination in rates, and other questions discussed in the briefs, I prefer to express no opinion until they are raised by some person injuriously affected by the provisions of the ordinance out of which they arise.